Case 7:20-mj-00426 Document 10-1 Filed on 02/18/20 in TXSD Page 1 of 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
BROWNSVILLE DIVISION

UNITED STATES OF AMERICA § WAIVER OF PRELIMINARY
VS § EXAMINATION
§ (Rule 5, Fed.R.Crim.P.)
§
JOSE FRANCISCO GUERRA § Case No. Case No. 7:20-mj-00426

 

I, JOSE FRANCISCO GUERRA, charged in a complaint pending in this District with various export
violations relating to the shipment of cigarettes in violation of 18 USC 554 (f), 18 USC 2342 (f) and
21 USC 331(E), (F) and having appeared before this Court and been advised of my rights as required
by Rule 5, Fed.R.Crim.P., including my right to have a preliminary examination, do hereby waive my

right to a preliminary examination.

Qa Yer

Defep endant

rl d_

Counsel fi r Defendant

DATE: Feb. 15, 2020
